                   Case 19-12153-KBO            Doc 161      Filed 10/31/19       Page 1 of 11



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re:                                                       Chapter 11

    BAYOU STEEL BD HOLDINGS, L.L.C., et al.,1                    Case No. 19-12153 (KBO)

                                       Debtors.                  (Jointly Administered)

                                                                 Re: Docket No. 73


        LIMITED OBJECTION OF THE OFFICIAL COMMITTEE OF UNSECURED
            CREDITORS TO DEBTORS’ MOTION FOR ENTRY OF (I) AN ORDER
              (A) APPROVING BID PROCEDURES IN CONNECTION WITH THE
        POTENTIAL SALE OF SUBSTANTIALLY ALL OF THE DEBTORS’ ASSETS,
       (B) SCHEDULING AN AUCTION AND SALE HEARING, (C) APPROVING THE
           FORM AND MANNER OF NOTICE THEREOF, (D) AUTHORIZING THE
             DEBTORS TO ENTER INTO A STALKING HORSE AGREEMENT, (E)
       APPROVING PROCEDURES FOR THE ASSUMPTION AND ASSIGNMENT OF
        CONTRACTS AND LEASES, AND (F) GRANTING RELATED RELIEF; AND
         (II) AN ORDER (A) APPROVING THE SALE OF SUBSTANTIALLY ALL OF
            THE DEBTORS’ ASSETS FREE AND CLEAR OF ALL LIENS, CLAIMS,
                ENCUMBRANCES, AND INTERESTS, (B) AUTHORIZING THE
              ASSUMPTION AND ASSIGNMENT OF CONTRACTS AND LEASES,
                         AND (C) GRANTING RELATED RELIEF

             The Official Committee of Unsecured Creditors (the “Committee”) of Bayou Steel BD

Holdings, L.L.C., et al., the above-captioned debtors and debtors-in-possession (collectively, the

“Debtors”), by and through its proposed undersigned counsel, hereby files this limited objection

(the “Objection”) to the Motion of Debtors for Entry of (I) an Order (A) Approving Bid Procedures

in Connection with the Potential Sale of Substantially All of the Debtors’ Assets, (B) Scheduling

an Auction and Sale Hearing, (C) Approving the Form and Manner of Notice Thereof, (D)

Authorizing the Debtors to Enter into a Stalking Horse Agreement, (E) Approving Procedures for

the Assumption and Assignment of Contracts and Leases, and (F) Granting Related Relief; and



1
             The Debtors in these cases are: Bayou Steel BD Holdings, L.L.C.; BD Bayou Steel Investment, LLC; and
             BD LaPlace, LLC.



60280/0001-18054997v1
                Case 19-12153-KBO         Doc 161      Filed 10/31/19    Page 2 of 11



(II) an Order (A) Approving the Sale of Substantially All of the Debtors’ Assets Free and Clear of

All Liens, Claims, Encumbrances, and Interests, (B) Authorizing the Assumption and Assignment

of Contracts and Leases, and (C) Granting Related Relief (the “Motion”).2 In support of this

Objection, the Committee respectfully states as follows:

                                  PRELIMINARY STATEMENT

         1.       The Committee supports the Debtors’ efforts to find a potential purchaser to restart

their business operations and to maximize value of the Debtors’ assets through an orderly sale

process.      Given the lack of any prepetition marketing efforts, the prospect that a sale of

substantially all of the Debtors’ assets could be consummated only months after the bankruptcy

filing, and the relatively low weekly cash burn of the idling of the Debtors’ operations, the

Committee determined it was important to provide slightly more time to potential bidders to

facilitate an effective sale process that maximizes recoveries to all creditors. The Committee has

and will continue to work diligently with the Debtors and their prepetition senior lenders (the

“ABL Lenders”) and subordinated lenders (the “Term Lenders” and with the ABL Lenders, the

“Lenders”), to resolve consensually the Committee’s issues. The Committee believes that the

parties are in agreement on a revised timeline extending certain deadlines by approximately one

week.      Similarly, the Committee understands that the Debtors have agreed to expand the

Committee’s consultation rights under the proposed bid procedures set forth in Exhibit 1 to the

proposed order granting the Motion (the “Bid Procedures”) to ensure that the Committee has a

meaningful opportunity to provide input at every stage of the sale process. It is anticipated that

these negotiated terms, as well as any others achieved after the filing of this Objection, will be




2
         Docket No. 73.
                                                   2

60280/0001-18054997v1
                Case 19-12153-KBO             Doc 161        Filed 10/31/19        Page 3 of 11



incorporated into a revised proposed order and revised bid procedures that are filed before the

hearing on the Motion.3

         2.       Despite significant efforts by the parties, as of the date of this Objection, the

Committee has not resolved all of its issues regarding the Bid Procedures. As currently proposed,

the Bid Procedures effectively provide immutable credit bid rights to the Lenders. It is the

Committee’s understanding that the Lenders seek to expand these rights even further by providing,

among other things, automatic credit bid protection rights in the full amount of their purported

prepetition liens with respect to their alleged collateral. This not only eviscerates the Committee’s

fundamental right to challenge the priority and validity of the Lenders’ secured claim, but will

chill bidding to the detriment of all other creditors. Any credit bid rights must be subject to the

Committee’s lien challenge rights and disgorgement, if the underlying lien or security interest

subject to the accepted credit bid is successfully challenged.

         3.       Lastly, although the proposed Bid Procedures afford the Lenders certain

consultation rights, based upon previous communications, Bank of America, N.A., in its capacity

as agent (the “ABL Agent”) for the ABL Lenders, seeks greater control over the sale process by

insisting on broad-reaching preapproval rights on virtually all of the Debtors’ decisions at every

step in the bidding, auction and sale process. This is excessive, inappropriate, and will not promote

a robust and competitive sale process. The Debtors should not be authorized to proceed with the

sale of substantially all of their assets in a manner that will only benefit their Lenders at the expense

of all unsecured creditors. Accordingly, the Motion should not be approved unless and until the




3
         Given the ongoing dialogue among the parties, the Committee reserves all rights regarding the relief sought
         in the Motion and the form of order approving the Motion and the Bid Procedures.
                                                         3

60280/0001-18054997v1
                Case 19-12153-KBO         Doc 161      Filed 10/31/19    Page 4 of 11



Bid Procedures and the Bid Procedures Order are revised to address the Committee’s issues raised

in this Objection.

                                          BACKGROUND

I.       General Case Background

         4.       On October 1, 2019 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code in this Court. Since the Petition Date,

the Debtors have remained in possession of their assets and have continued to conduct limited

operations and manage such businesses as debtors in possession pursuant to sections 1107 and

1108 of the Bankruptcy Code.

         5.       On October 10, 2019, the Office of the United States Trustee for Region 3

appointed a five-member Committee consisting of: (i) Tokai Carbon GE LLC; (ii) Tri Coastal

Trading, L.L.C.; (iii) Louisiana Scrap Metal Recycling of Baton Rouge, Inc.; (iv) American State

Equipment Co., Inc.; and (v) United Steelworkers.4 The Committee selected Kelley Drye &

Warren LLP as its lead counsel and Cole Schotz P.C. as its Delaware counsel. The Committee

also selected Alvarez & Marsal as its financial advisor.

II.      The Interim Cash Collateral Order

         6.       On the Petition Date, the Debtors filed their Motion for Entry of Interim and Final

Orders (I) Authorizing the Use of Cash, (II) Granting Adequate Protection, (III) Modifying the

Automatic Stay, (IV) Setting a Final Hearing, and (V) Granting Related Relief (the “Cash

Collateral Motion”).5 On October 3, 2019, the Court entered an interim order (the “Interim Cash

Collateral Order”) approving the Cash Collateral Motion.6


4
         Docket No. 67.
5
         Docket No. 24.
6
         Docket No. 42.
                                                   4

60280/0001-18054997v1
                Case 19-12153-KBO             Doc 161       Filed 10/31/19        Page 5 of 11



         7.          Under the Interim Cash Collateral Order, the Committee is provided with 60 days

from the date of its appointment – until December 9, 2019 (the “Lien Challenge Deadline”), to

investigate if any claims exisit against the Lenders and the validity of their prepetition liens and

claims against the Debtors.7

         8.          On October 29, 2019, the Committee filed an objection to the Cash Collateral

Motion, which, among other things, objects to the sweeping protections granted to the Lenders and

the raises concerns regarding the administrative solvency of the proposed budget.8 A hearing on

the final approval of the Cash Collateral Motion is scheduled for November 5, 2019.

III.     The Sale Process

         9.          Unlike most chapter 11 sale cases, there was no prepetition marketing of the

Debtors’ assets. Instead, after the Debtors suffered severe liquidity issues, defaulted under their

credit agreement with the ABL Lender, and forbearance agreement discussions with the Lenders

broke down, the Debtors started discussions with the Lenders about an orderly liquidation of their

remaining inventory and assets through a chapter 11 bankruptcy filing.9

         10.         Only one week before the Petition Date – on September 24, 2019 – the Debtors

retained Candlewood Partners in connection with the sale and marketing of their assets.10 On

September 30, 2019, one day before the Petition Date, the Debtors conducted a reduction in force

and idled most of their operations.11




7
         Id. ¶ 75.
8
         Docket No. 136.
9
         See Declaration of Alton Davis, President and Chief Operating Officer of Bayou Steel BD Holdings, L.L.C.,
         in Support of Debtors’ Chapter 11 Petitions and First Day Motions (the “Davis Declaration”), Docket 14, ¶¶
         28-30.
10
         See Docket 87.
11
         See Davis Declaration at ¶ 30.
                                                        5

60280/0001-18054997v1
                Case 19-12153-KBO              Doc 161       Filed 10/31/19         Page 6 of 11



         11.      On October 11, 2019, the Debtors filed the Motion seeking, among other things,

Court approval of: (i) the Bid Procedures to be used in connection with the sale of substantially all

of the Debtors’ assets; (ii) procedures for the assumption and assignment of executory contracts

and leases; (iii) the form and manner of the notice of auction and the sale hearing; and

(iv) authorizing the Debtors to enter into an asset purchase agreement with any party identified as

the stalking horse prior to the proposed bid deadline.

                                                 OBJECTION

I.       Any Credit Bid Must be Subject to the Committee’s Challenge Rights.

         12.      The Committee is supportive of a sale process that is consistent with the goal of

section 363 of the Bankruptcy Code to maximize the proceeds of a sale of substantially all of a

debtor’s assets for the benefit of all creditors.12 The Committee, however, objects to the rights of

the Lenders to submit a credit bid that obliterates the Committee’s pending investigation and lien

challenge.

         13.      As currently drafted, any Qualified Bidder13 which holds a valid and perfected lien

on any of the Debtors’ assets “that is not subject to an objection by the commencement of the

Auction” has the right to credit bid the value of their claim subject to evidence regarding the grant,

perfection, priority, and validity of the lien and only with respect to collateral in which such




12
         In re Family Christian, LLC, 533 B.R. 600, 627 (Bankr. W.D. Mich. 2015); In re Mushroom Transp. Co.,
         Inc., 382 F.3d 325, 339 (3rd Cir. 2004) (debtor-in-possession has fiduciary duty to protect and maximize the
         estate’s assets); Four B. Corp. v. Food Barn Stores, Inc. (In re Food Barn Stores, Inc.), 107 F.3d 558, 564-
         65 (8th Cir. 1997) (in bankruptcy sales, “a primary objective of the [Bankruptcy] Code, [is] to enhance the
         value of the estate at hand.”).
13
         Capitalized terms used by not otherwise defined herein shall have the meanings ascribed to such terms in the
         Motion.
                                                         6

60280/0001-18054997v1
                Case 19-12153-KBO              Doc 161       Filed 10/31/19        Page 7 of 11



creditor is secured.14 The Bid Procedures do not include any limitations on credit bids with respect

to the Committee’s lien challenge rights.

         14.      To date, the Lenders have not disclosed whether they intend to submit a credit bid

at the auction. Section 363(k) allows the holder of a lien securing an allowed claim to bid in a

non-ordinary course of business sale, and if successful, to offset its claim against the purchase

price of the property. Specifically, section 363(k) states:

                  At a sale under subsection (b) of this section of property that is
                  subject to a lien that secures an allowed claim, unless the court for
                  cause orders otherwise the holder of such claim may bid at such sale,
                  and, if the holder of such claim purchases such property, such holder
                  may offset such claim against the purchase price of such property.

11 U.S.C. § 363(k).

         15.      Where a lender’s liens have not been deemed valid, courts have prevented or

conditioned the lender’s ability to credit bid or put in place certain protections that safeguard the

debtor’s unsecured creditors.15

         16.      The Interim Cash Collateral Order requires the Committee to conduct its

investigation of the Lenders, obtain standing and commence an adversary proceeding all within 60

days of its formation - by the Lien Challenge Deadline.16 The Committee has requested certain

documents from the Lenders to investigate their alleged liens and security interests. To date,

however, only a limited number of documents have been produced. Given the expedited sale




14
         See Bid Procedures at XI.
15
         See e.g., In re Fisker Automotive Holdings, Inc. 510 B.R. 55, 60 (Bankr. D. Del. 2014) (capped credit bid
         “for cause” because bidding would be frozen without it); In re Philadelphia Newspapers, LLC, 599 F.3d 298,
         (3d Cir. 2010) (right to credit bid is not absolute); In In re Free Lance-Star Publ’g Co., 512 B.R. 798, 806
         (E.D. Va. 2014) (capping lender’s credit bid in light of questionable liens).
16
         Interim Cash Collateral Order, ¶ 75. The Committee is negotiating with the Lenders and the Debtors to
         modify this language to provide that the Committee only needs to file a motion seeking standing to pursue
         claims by the Lien Challenge Deadline and not obtain standing by that deadline.
                                                         7

60280/0001-18054997v1
                Case 19-12153-KBO        Doc 161      Filed 10/31/19     Page 8 of 11



process, any Committee challenge of the Lenders’ liens (or other causes of action) will not be

resolved until after the proposed closing date for the sale of the Debtors’ assets.

         17.      Until the Committee is provided with the requested documents, afforded sufficient

time to review the documents, examined the alleged liens and security interests of the Lenders,

confirmed that the estates do not have any claims against the Lenders, and confirmed that the

Lenders are not unduly improving their position via a credit bid for the Debtors’ assets, the

Committee’s challenge rights must be preserved for the benefit of all unsecured creditors.

         18.      Thus, at a minimum, the Bid Procedures must expressly reserve the Committee’s

right to challenge any credit bid and seek disgorgement, if a credit bid is accepted and subsequently

a successful lien or other challenge is sustained against the Lenders.

II.      Any Expansion of the Lenders’ Credit Bid Rights
         Is Inappropriate And Will Chill Bidding.

         19.      As mentioned above, discussions are ongong between the Debtors and Lenders

regarding the Bid Procedures. Based upon prior communciations with counsel for the Debtors and

the ABL Agent, the Committee understands that the Lenders are seeking to expand their credit bid

rights by obtaining, among other things, (i) automatic standing to credit bid up to the full amount

of their claims as stipulated in the Interim Cash Collateral Order, (ii) full auction participation

rights irrespective of whether they participated in prior rounds at the acution, and (iii) designation

rights if they submit a credit bid. The ABL Lenders also want to impose significant conditions

any other party that seeks to credit bid including a blanket prohibiition against credit bids on the

ABL Lender’s collateral unless the entire amount of the ABL Lenders’ prepetition claim is paid in

full at closing. Finally, the Lenders seek to be automatically deemed Qualified Bidders and not

subject to any Bid Deadline, requirements regarding Deposits, Purchase Agreements, or the

submission of documentation to support the validity of their purported secured claim. Not only

                                                  8

60280/0001-18054997v1
                Case 19-12153-KBO          Doc 161     Filed 10/31/19      Page 9 of 11



are these proposed absolute and unfettered rights inapprproiate and unwarranted, they will fustrate

an open and competititve sale process.

         20.      Any further relaxation of the credit bid requirements with respect to the Lenders

will only serve to chill, rather than foster, competitive bidding. Affording the Lenders with

absolute credit bid rights before expiration of the Lien Challenge Deadline also frustrates the

statutory charge given to the Committee to investigate prepetition conduct and the important task

of pursuing avoidance and other actions against the Lenders.

III.     The ABL Agent Is Not Entitled to Preapproval or Consent Rights.

         21.      As currently drafted, the Lenders have the same consultation rights as the

Committee in connection with the sale process. Specifically, the ABL Agent, the ABL Lenders,

and the Subordinated Term Loan Agent are each a Consultation Party under the Bid Procedures.17

In that capacity, they (like the Committee) have the right to consult with the Debtors regarding

various aspects of the sale including: (i) designation of the Stalking Horse; (ii) designation of a

Qualifying Bid, including the Baseline Bid and Baseline Bidder; (iii) required increases to a

Deposit; (iv) negotiations with a Qualifying Bidder in advance of the auction to potentially cure a

bid that was not initially deemed a qualifying bid; and (vi) auction issues such as changes to

procedures, modifications of bid increase requirements and designation of the best and highest bid.

         22.      The Committee understands that the ABL Agent, however, is seeking to amend the

Bid Procedures to require prior approval on virtually all of the Debtors’ decisions about the sale

of its purported collateral.       Specifically, the Committee believes the ABL Agent is seeking

preapproval rights regarding: (i) the proposed price allocation for any of its collateral that is subject

to a sale; (ii) the form of the stalking horse agreement; (iii) selection of the Successful Bidder;


17
         See Bid Procedures at XVI (a).
                                                   9

60280/0001-18054997v1
                 Case 19-12153-KBO        Doc 161       Filed 10/31/19   Page 10 of 11



(iv) withdrawal of any assets from the auction; (v) adjournment of the sale hearing; (vi) deeming

the back-up bidder the successful bidder; and (vii) sale closing date with the back-up bidder

(collectively, the “Consent Rights”). The ABL Agent further seeks to have all Consent Rights

remain in full force and effect until the ABL Lenders have been paid in full.

           23.      If approved, the Consent Rights would give the ABL Agent a virtual stranglehold

and absolute veto right over the entire sale process. This is excessive, untenable and contrary to

provisions of section 363 of the Bankruptcy Code, which authorizes a debtor, subject to certain

limitations, to sell its assets free and clear.18 There is simply no valid justification for the ABL

Agent to have this degree of control over the Debtors, their assets, the sale or the process.




18
     See 11 U.S.C. § 363(f).
                                                   10

60280/0001-18054997v1
               Case 19-12153-KBO       Doc 161       Filed 10/31/19    Page 11 of 11



                                         CONCLUSION

         WHEREFORE, the Committee respectfully requests that the Court (i) deny the Motion

unless modified as set forth herein; and (ii) grant such other and further relief as the Court deems

just and proper.

Dated: October 31, 2019
       Wilmington, Delaware

                                              COLE SCHOTZ P.C.

                                              Katherine M. Devanney
                                              G. David Dean (No. 6403)
                                              Patrick J. Reilley (No. 4451)
                                              Katherine M. Devanney (No. 6356)
                                              500 Delaware Avenue, Suite 1410
                                              Wilmington, DE 19801
                                              Telephone: (302) 652-3131
                                              Facsimile: (302) 652-3117
                                              ddean@coleschotz.com
                                              preilley@coleschotz.com
                                              kdevanney@coleschotz.com

                                              and

                                              KELLEY DRYE & WARREN LLP
                                              Jason R. Adams
                                              Lauren S. Schlussel
                                              101 Park Avenue
                                              New York, New York 10178
                                              Telephone: (212) 808-7800
                                              Facsimile: (212) 808-7897
                                              Email: jadams@kelleydrye.com
                                                     lschlussel@kelleydrye.com

                                              Proposed Counsel to the Official Committee
                                              of Unsecured Creditors of Bayou Steel BD
                                              Holdings, L.L.C., et al.




                                                11

60280/0001-18054997v1
